Case 1:15-cv-01031-JFB-SRF Document 639 Filed 08/06/20 Page 1 of 2 PageID #: 37591
                                                                                              WILMINGTON
                                                                                             RODNEY SQUARE

                                                                                               NEW YORK
                                                                                       ROCKEFELLER CENTER

                                                                                              Karen L. Pascale
                                                                                                P 302.571.5001
                                                                                                F 302.576.3516
                                                                                             kpascale@ycst.com

                                             August 6, 2020



  BY CM/ECF

  The Honorable Joseph F. Bataillon
  U.S. District Court for the
    District of Nebraska
  111 South 18th Plaza, Suite 3259
  Omaha, NE 68102

                Re: Hologic, Inc. and Cytyc Surgical Products, LLC v. Minerva Surgical, Inc.,
                    C.A. No. 15-1031-JFB-SRF

  Dear Judge Bataillon:

          On behalf of the Plaintiffs, Hologic, Inc. and Cytyc Surgical Products, LLC, I write in
  response to the letter dated August 5, 2020 (D.I. 637) filed by Defendant Minerva Surgical, Inc.
  (“Minerva”) requesting that the Court continue a stay of execution of Judgment pending
  Minerva’s consideration of an appeal to the Supreme Court. This request should be denied
  because there is no stay in effect, and this Court lacks authority to issue a new stay.1

           This Court stayed the case “pending final resolution of the appeal” to the Federal
  Circuit. (D.I. 633.) That appeal was finally resolved when the mandate issued on July 29, 2020.
  By its terms, the stay has terminated automatically. Minerva cites no authority in support of its
  request for what would be a new stay of execution of Judgment, because none exists.

          The time for asking the Federal Circuit to issue a stay has passed. Minerva could have

  1
    See, e.g., Sprint Communicatinos Co., L.P. v. Time Warner Cable, Inc., No. 11-2686-JWL, 2019 WL
  3532063, at *2 (D. Kan. Aug. 2, 2019) (“Courts . . . have interpreted [Rule 62] as allowing a district
  court to issue a stay only during appeal up to the time of the circuit court’s mandate, and not during
  the pendency of a petition to the Supreme Court for writ of certiorari.”) (emphasis added); William A.
  Graham Co. v. Haughey, 794 F. Supp. 2d 566, 567-69 (E.D. Pa. 2011) (“it is simply not the proper role of
  a district court to decide whether a judgment of a higher court should be stayed pending possible review
  by the Supreme Court.”); In re Stumes, 681 F.2d 524, 525 (8th Cir. 1982) (“The power of a district court
  to grant a stay of judgment pending appeal [per FRCP 62(d)] terminates when the Court of Appeals issues
  its mandate.”); Ventas, Inc. v. HCP, Inc., 2011 WL 3678819, at *1-2 (W.D. Ky. Aug. 22, 2011) (noting
  consensus that district courts lack authority to stay execution of an appellate court judgment).

                                  Young Conaway Stargatt & Taylor, LLP
                         Rodney Square | 1000 North King Street | Wilmington, DE 19801
                           P 302.571.6600 F 302.571.1253 YoungConaway.com
Case 1:15-cv-01031-JFB-SRF Document 639 Filed 08/06/20 Page 2 of 2 PageID #: 37592

  YOUNG CONAWAY STARGATT & TAYLOR, LLP
  The Honorable Joseph F. Bataillon
  August 6, 2020
  Page 2

  asked it “to stay the mandate pending the filing of a petition for a writ of certiorari in the
  Supreme Court.” See FRAP 41. The filing of such a motion would have automatically stayed
  the mandate while the motion was pending. Id. But, Minerva did not move for such a stay, and
  it allowed the mandate to issue.

           Only the Supreme Court could stay the case at this stage, but Minerva has not asked it
  for such a stay. 28 U.S.C. § 2101(f). Even if it did, such a stay would almost certainly be denied
  because Minerva failed to ask the Federal Circuit for one: “Except in the most extraordinary
  circumstances, an application for a stay will not be entertained unless the relief requested was
  first sought in the appropriate court or courts below or from a judge or judges thereof.” See
  Supreme Court Rule 23.3.

            Even if the Court had the authority to stay entry of judgment after the Federal Circuit’s
  mandate has issued (which it does not), doing so would be unwarranted because Hologic would
  be significantly prejudiced. Minerva has infringed Hologic’s ‘348 patent for years, and it has no
  real chance of prevailing in the Supreme Court. Indeed, its defenses were baseless from day one:
  its petitions for inter partes review regarding the ‘348 patent failed to make even a threshold
  showing of invalidity, it lost on claim construction, it was found liable on summary judgment,
  the jury awarded damages, and Minerva lost on appeal. It is time for Minerva to account for its
  wrongdoing.

         Minerva has not disputed the amounts in the proposed form of judgment submitted by
  Hologic yesterday. The Court should enter judgment accordingly at its earliest convenience.

                                                       Respectfully submitted,

                                                       /s/ Karen L. Pascale
                                                       Karen L. Pascale (No. 2903)
                                                       kpascale@ycst.com

  cc: Counsel of Record (via CM/ECF and email)




   26872274.1
